Per Curiam.
Petitioner, the Committee on Professional Standards, moves to strike respondent’s name from the roll of attorneys pursuant to Judiciary Law § 90 (4) (a) on the ground that he has ceased to be an attorney by virtue of his conviction of a felony. Respondent was admitted to practice by this court on June 20, 1989, and has maintained an office for the practice of law in Monticello, Sullivan County.
On November 13, 1991, respondent was convicted in Orange County Court upon his plea of guilty to the class E felony of attempted criminal possession of a weapon in the third degree (Penal Law § 265.02 [4]; §§ 110.00, 110.05 [6]). Pursuant to Judiciary Law § 90 (4) (a), respondent ceased to be an attorney and counselor-at-law upon his conviction of said felony.
Accordingly, petitioner’s motion is granted. Respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mahoney, P. J., Casey, Weiss, Mercure and Harvey, JJ., concur. Ordered that petitioner’s motion is granted; and it is *842further ordered that, effective immediately, Robert E. Martin be and hereby is disbarred, and his name is striken from the roll of attorneys and counselors-at-law; and it is further ordered that respondent be and hereby is commanded to desist and refrain from the practice of law in any form either as principal or agent, or as clerk or employee of another; and he hereby is forbidden to appear as an attorney and counselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give to another any opinion as to the law or its application, or any advice with relation thereto; and it is further ordered that respondent shall comply with the provisions of section 806.9 of the rules of this court regulating the conduct of disbarred, suspended or resigned attorneys, a copy of which section is attached hereto and made a part hereof.